Summary - MyCase                                                        Page 1 of 6
 Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 1 of 49 PageID #: 27


                    This is not the official court record. Official records of court proceedings may only
                    be obtained directly from the court maintaining a particular record.


  Toneishia Holder v. James Russell, DMT Services, Inc.
  Case Number        49D13-1908-CT-035216

  Court              Marion Superior Court, Civil Division 13

  Type               CT - Civil Tort

  Filed              08/26/2019

  Status             08/26/2019 , Pending (active)


  Parties to the Case
  Defendant Russell, James
      Address           PO Box 816
                        Locust Grove, OK 74352
      Attorney          Erin A Clancy
                        #2196249, Lead, Retained
                        KIGHTLINGER & GRAY LLP
                        One Indiana Square - Suite 300
                        211 North Pennsylvania Street
                        Indianapolis, IN 46204
                        317-638-4521(W)

      Attorney          Nathan Aaron Pagryzinski
                        #3472249, Retained
                        8470 Allison Pointe Blvd
                        Suite 420
                        Indianapolis, IN 46250
                        317-567-2222(W)

      Attorney          Jordan Mark Slusher
                        #3420449, Retained
                        211 N Pennsylvania St
                        Suite 300
                        Indianapolis, IN 46204
                        317-638-4521(W)

  Defendant DMT Services, Inc.




                                                                                                            EXHIBIT E
https://public.courts.in.gov/mycase                                                                             3/25/2020
Summary - MyCase                                                        Page 2 of 6
 Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 2 of 49 PageID #: 28


      Address                995 South Linden St
                             Siloam Springs, AR 72761
      Attorney               Erin A Clancy
                             #2196249, Lead, Retained
                             KIGHTLINGER & GRAY LLP
                             One Indiana Square - Suite 300
                             211 North Pennsylvania Street
                             Indianapolis, IN 46204
                             317-638-4521(W)

      Attorney               Nathan Aaron Pagryzinski
                             #3472249, Retained
                             8470 Allison Pointe Blvd
                             Suite 420
                             Indianapolis, IN 46250
                             317-567-2222(W)

      Attorney               Jordan Mark Slusher
                             #3420449, Retained
                             211 N Pennsylvania St
                             Suite 300
                             Indianapolis, IN 46204
                             317-638-4521(W)

  Plaintiff     Holder, Toneishia
      Address                1145 Brook Lane
                             Indianapolis, IN 46202
      Attorney               Christopher Lawrence Czernik
                             #2894749, Retained
                             117 E. Washington Street
                             Suite 200
                             Indianapolis, IN 46204
                             317-222-3941(W)


  Chronological Case Summary
  08/26/2019 Case Opened as a New Filing


  08/27/2019       Appearance Filed
               Appearance

               For Party:          Holder, Toneishia
               File Stamp:         08/26/2019

  08/27/2019       Complaint/Equivalent Pleading Filed
               Complaint for Damages

               Filed By:           Holder, Toneishia
               File Stamp:         08/26/2019

  08/27/2019       Subpoena/Summons Filed
               Summons

               Filed By:           Holder, Toneishia
               File Stamp:         08/26/2019




                                                                      EXHIBIT E
https://public.courts.in.gov/mycase                                       3/25/2020
Summary - MyCase                                                        Page 3 of 6
 Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 3 of 49 PageID #: 29


  08/27/2019       Subpoena/Summons Filed
               Summons

               Filed By:           Holder, Toneishia
               File Stamp:         08/26/2019

  08/29/2019       Certificate of Issuance of Summons
               Certificate of Issuance of Summons

               Filed By:           Holder, Toneishia
               File Stamp:         08/29/2019

  08/29/2019       Certificate of Issuance of Summons
               Certificate of Issuance of Summons

               Filed By:           Holder, Toneishia
               File Stamp:         08/29/2019

  09/11/2019       Appearance Filed
               Appearance of Erin Clancy and Jordan Slusher

               For Party:          Russell, James
               For Party:          DMT Services, Inc.
               File Stamp:         09/10/2019

  09/11/2019       Motion for Enlargement of Time Filed
               Motion for Extension

               Filed By:           Russell, James
               Filed By:           DMT Services, Inc.
               File Stamp:         09/10/2019

  09/11/2019       Order Granting Motion for Enlargement of Time
               Judicial Officer:   Stewart, Ian - C
               Noticed:            Holder, Toneishia
               Noticed:            Russell, James
               Noticed:            DMT Services, Inc.
               Noticed:            Czernik, Christopher Lawrence
               Noticed:            Slusher, Jordan Mark
               Noticed:            Clancy, Erin A
               Order Signed:       09/11/2019

  09/12/2019 Automated Paper Notice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 9/11/2019 : Toneishia Holder;James Russell;DMT Services, Inc.

  09/12/2019 Automated ENotice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 9/11/2019 : Christopher Lawrence Czernik;Erin A Clancy;Jordan
               Mark Slusher

  09/17/2019       Certified Mail Returned
               Green Card

               Party Served:       DMT Services, Inc.
               Party Served:       Slusher, Jordan Mark
               Party Served:       Clancy, Erin A
               Date Signed:        09/03/2019

  10/02/2019       Certified Mail Returned
               Summons: Party Not Served: James Russell; Return to Sender - Unclaimed




                                                                                                                  EXHIBIT E
https://public.courts.in.gov/mycase                                                                                       3/25/2020
Summary - MyCase                                                        Page 4 of 6
 Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 4 of 49 PageID #: 30


  10/18/2019       Answer Filed
               Defendants' Answer to Plaintiff's Complaint, Affirmative Defenses and Request for Jury Trial

               Filed By:             Russell, James
               Filed By:             DMT Services, Inc.
               File Stamp:           10/18/2019

  10/21/2019       Order Issued
               Order to Confer and Tender Proposed Case Managment Order Issued. Signed Judge James A. Joven. See Order for
               details. Parties notified.

               Judicial Officer:     Joven, James A
               Noticed:              Czernik, Christopher Lawrence
               Noticed:              Slusher, Jordan Mark
               Noticed:              Clancy, Erin A
               Order Signed:         10/21/2019

  10/22/2019 Automated ENotice Issued to Parties
               Order Issued ---- 10/21/2019 : Christopher Lawrence Czernik;Erin A Clancy;Jordan Mark Slusher

  12/05/2019       Appearance Filed
               Appearance

               For Party:            Russell, James
               For Party:            DMT Services, Inc.
               File Stamp:           12/05/2019

  12/09/2019       Case Management Plan
               That the parties' Proposed Case Management is approved, and this matter is set for trial by jury on 1.12.21 (6th choice)
               for three days; and a Final Pretrial Conference is set 12.14.20 at 10:30 am. Signed Judge James A. Joven. Parties
               notified.

               Judicial Officer:     Joven, James A
               Order Signed:         12/09/2019

  12/09/2019 Hearing Scheduling Activity
               Jury Trial scheduled for 01/12/2021 at 8:30 AM.


  12/09/2019 Hearing Scheduling Activity
               Jury Trial scheduled for 01/13/2021 at 8:30 AM.


  12/09/2019 Hearing Scheduling Activity
               Jury Trial scheduled for 01/14/2021 at 8:30 AM.


  12/09/2019 Hearing Scheduling Activity
               Fact Finding Hearing scheduled for 12/14/2020 at 10:30 AM.


  12/10/2019 Automated ENotice Issued to Parties
               Case Management Plan ---- 12/9/2019 : Adrienne N. Pope;Christopher Lawrence Czernik;Erin A Clancy;Jordan Mark
               Slusher Hearing Scheduling Activity ---- 12/9/2019 : Adrienne N. Pope;Christopher Lawrence Czernik;Erin A
               Clancy;Jordan Mark Slusher Hearing Scheduling Activity ---- 12/9/2019 : Adrienne N. Pope;Christopher Lawrence
               Czernik;Erin A Clancy;Jordan Mark Slusher Hearing Scheduling Activity ---- 12/9/2019 : Adrienne N. Pope;Christopher
               Lawrence Czernik;Erin A Clancy;Jordan Mark Slusher Hearing Scheduling Activity ---- 12/9/2019 : Adrienne N.
               Pope;Christopher Lawrence Czernik;Erin A Clancy;Jordan Mark Slusher




                                                                                                                      EXHIBIT E
https://public.courts.in.gov/mycase                                                                                           3/25/2020
Summary - MyCase                                                        Page 5 of 6
 Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 5 of 49 PageID #: 31


   01/17/2020       Motion to Withdraw Appearance Filed
                Motion to Withdraw Appearance of ANP

                Filed By:            Russell, James
                Filed By:            DMT Services, Inc.
                File Stamp:          01/17/2020

   01/21/2020       Order Granting Motion to Withdraw Appearance
                That the appearance of Adrienne N. Pope of the law firm of Kightlinger & Gray, LLP, for the Defendants, James Russell
                and DMT Services, Inc. is hereby withdrawn. Signed Judge James A. Joven. Parties notified.

                Judicial Officer:    Joven, James A
                Movant:              Pope, Adrienne N.
                Noticed:             Czernik, Christopher Lawrence
                Noticed:             Slusher, Jordan Mark
                Noticed:             Clancy, Erin A
                Noticed:             Pope, Adrienne N.
                Order Signed:        01/21/2020

   01/21/2020       Witness and/or Exhibit List Filed
                Plaintiff's Preliminary W&E List

                Filed By:            Holder, Toneishia
                File Stamp:          01/21/2020

   01/22/2020 Automated ENotice Issued to Parties
                Order Granting Motion to Withdraw Appearance ---- 1/21/2020 : Adrienne N. Pope;Christopher Lawrence Czernik;Erin
                A Clancy;Jordan Mark Slusher

   03/06/2020       Appearance Filed
                Appearance of Nathan Pagryzinski

                For Party:           Russell, James
                For Party:           DMT Services, Inc.
                File Stamp:          03/06/2020

   12/14/2020 Fact Finding Hearing
                Session:             12/14/2020 10:30 AM, Judicial Officer: Joven, James A

   01/12/2021 Jury Trial
                Session:             01/12/2021 8:30 AM, Judicial Officer: Joven, James A
                Comment:             (1 of 3) 6th choice

   01/13/2021 Jury Trial
                Session:             01/13/2021 8:30 AM, Judicial Officer: Joven, James A
                Comment:             (2 of 3) 6th choice

   01/14/2021 Jury Trial
                Session:             01/14/2021 8:30 AM, Judicial Officer: Joven, James A
                Comment:             (3 of 3) 6th choice


  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
    balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk’s Office.

  Holder, Toneishia
  Plaintiff




                                                                                                                       EXHIBIT E
https://public.courts.in.gov/mycase                                                                                           3/25/2020
Summary - MyCase                                                        Page 6 of 6
 Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 6 of 49 PageID #: 32


          Balance Due (as of 03/25/2020)
          0.00

          Charge Summary
           Description                                                      Amount            Credit          Payment
           Court Costs and Filing Fees                                      157.00            0.00            157.00

          Transaction Summary
           Date              Description                                    Amount
           08/27/2019        Transaction Assessment                         157.00
           08/27/2019        Electronic Payment                             (157.00)



                      This is not the official court record. Official records of court proceedings may only
                      be obtained directly from the court maintaining a particular record.




                                                                                                              EXHIBIT E
https://public.courts.in.gov/mycase                                                                                    3/25/2020
Case 1:20-cv-00950-TWP-DML Document   1-5 Filed 03/25/20
                           49D1 3-1 908-CT-03521  6      Page 7 of 49 PageID   #: 8/26/2019
                                                                           Filed:  33       4:52 PM
                                                                                                                                 Clerk
                                          Marion Superior Court,        Civil Division   13                     Marion County, Indiana




  STATE OF INDIANA            )                    IN            THE MARION COUNTY SUPERIOR COURT
                                   SS:
  COUNTY OF MARION            ))
                                                   CAUSE NO:

  TONEISHIA HOLDER,

                 Plaintiff,


        VS.                                        vvvvvvvvvvv




  JAMES RUSSELL and DMT
  SERVICES,     INC.,


                 Defendants.




                                                APPEARANCE

  1.    Toneishia Holder
        Name    0f represented party


  2.    Attorney information (as applicable for service 0f process):


        Name: Christopher          L. Czernik                            Atty Number:         28947-49
        HENSLEY LEGAL GROUP, PC                                          Phone:          (3 17) 472-3333
        Address: 1 17 East Washington Street                             FAX:            (317) 472-3340
        Suite   200                                                      Email: cczemik@henslevlegal.com
        Indianapolis,    IN 46204

  3.    Case Type requested:         CT

  4.    Will accept     FAX service:      Yes   _                N0 X




                                                                         Christopher L. Czernik, #28947-49
                                                                         Attorney for Plaintiff




                                                                                                           EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document   1-5 Filed 03/25/20
                           49D1 3-1 908-CT-03521  6      Page 8 of 49 PageID   #: 8/26/2019
                                                                           Filed:  34       4:52 PM
                                                                                                                                                  Clerk
                                               Marion Superior Court,       Civil Division   13                                  Marion County, Indiana




  STATE OF INDIANA                )                     IN            THE MARION COUNTY SUPERIOR COURT
                                      SS:
  COUNTY OF MARION               ))
                                                        CAUSE NO:

  TONEISHIA HOLDER

                    Plaintiff,


          VS.                                           vvvvvvvvvvv




  JAMES RUSSELL          and    DMT
  SERVICES, INC.

                    Defendants.



                                              COMPLAINT FOR DAMAGES

          COMES now the Plaintiff, TONEISHIA HOLDER (“Plaintiff”) by counsel,                                    and for her

  Complaint for Damages against the Defendants,                       JAMES RUSSELL          and    DMT SERVICES, INC,
  (“Defendants”) alleges and asserts          that:



          1.        At   all   times mentioned herein the Plaintiff was and                  is   a resident 0f the City 0f


  Indianapolis,   County 0f Marion,         State 0f Indiana.


          2.        At   all   times mentioned herein, Defendant              DMT Services, Inc. was and is a corporation
  doing business in the State of Indiana.


          3.        At   all   times relevant t0 this Complaint, Defendant James Russell,                     was an employee,

  agent, contractor 0r servant of       DMT Services, Inc.
          4.        A11 of the acts and/or omissions of                 DMT Services, Inc. herein alleged, were performed
  and/or omitted by and through the agents, contractors, servants, and/or employees of                           DMT Services, Inc.,
  including but not limited to Defendant James Russell, While they were acting within the scope and course


  0f their contract and/or employment.


          5.        At   all   times mentioned herein, there             was and   is   now near the     City 0f Indianapolis, County


  of Marion, State 0f Indiana, a public thoroughfare known as Lynhurst Drive.




                                                                                                                         EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 9 of 49 PageID #: 35



            6.   On June      11,   201 8, the Plaintiff was traveling north 0n Lynhurst Drive and entered the


 intersection 0f Crawfordsville         Road 0n    a green light    When the Defendant James           Russell failed t0 stop for


 a red light and struck Plaintiff s vehicle.


            7.   The aforementioned          collision   was   directly   and proximately caused by the carelessness and

 negligence of Defendant James Russell.


            8.   As    a direct and proximate result 0f the carelessness and negligence 0f Defendants, the


 Plaintiff was    damaged.

            9.   As    a direct and proximate result of the carelessness and negligence 0f Defendants, the


 Plaintiff sustained property         damage   t0 her vehicle    and   loss   0f use 0f her vehicle.


            WHEREFORE,           the Plaintiff,   TONEISHIA HOLDER prays               that the   Court grant judgment against


 the Defendants,       JAMES RUSSELL and DMT SERVICES,                        INC., in an amount commensurate With her


 injuries   and damages, for the costs of this       action,    and   for all other reliefjust    and proper in the premises.

                                                                               Respectfully submitted,

                                                                                gé-ﬂﬂ
                                                                                Christopher L. Czemik, # 28947-49
                                                                                Attorney for Plaintiff



                                             REQUEST FOR TRIAL BY JURY

            Comes now the       Plaintiff,   TONEISHIA HOLDER by counsel and ﬁles herein her request                     for trial


 by jury    for the   above   action.


                                                                               Respectfully submitted,



                                                                                gé-ﬂﬂ:
                                                                                Christopher L. Czernik, # 28947-49
                                                                                Attorney for Plaintiff


 HENSLEY LEGAL GROUP, PC
  117 E. Washington       Street, Suite   200
 Indianapolis,   IN 46204
 (3 17)   472—3333 Phone
 (3 17)   472—3340 Facsimile
 cczernik@hensleylegal.com




                                                                                                                    EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document   1-5 Filed 03/25/20
                            49D1 3-1 908-CT-03521 6      Page 10 of 49 PageID   #:8/26/2019
                                                                           Filed:   36      4:52 PM
                                                                                                                                Chm
                                              Marion Superior Court,            Civil Division   13            Marion County, Indiana



  STATE OF INDIANA              )                      IN           THE MARION COUNTY SUPERIOR COURT
                                )   SS:
  COUNTY OF MARION              )



  TONEISHIA HOLDER,
                                                                    CAUSE NO:
                   Plaintiff,


          VS.
                                                       vvvvvvvvvv




  JAMES RUSSELL and DMT
  SERVICES,     INC.,


                   Defendant.



          T0 DEFENDANT:                    James Russell
                                           PO Box   816
                                           Locust Grove,            OK 74352
        You are hereby notified that you have been sued by the person named as
  Plaintiff and in the Court indicated above.
        The nature of the suit against you is stated in the Complaint which is
  attached to this Summons.  It also states the relief sought or the demand
  made against you by the Plaintiff.
        An answer or other appropriate response in writing to the Complaint
  must be filed either by you or your attorney within twenty (20) days,
  commencing the day after you receive this Summons, (or twenty—three (23) days
  if this Summons was received by mail), or a judgment by default may be
  rendered against you for the relief demanded by Plaintiff.
        If you have a claim for relief against the Plaintiff arising from the
  same transaction or occurrence, you must assert it in your answer.
  DATED: 8/27/201 9   Li I-I-cﬁv '31  57"?“ «ta                             &      d             (Seal)
                            CLERK? Marion County                      Supericff Court


  (The following manner of service of summons                        is   hereby designated)
     X    Registered or certiﬁed mail.

          Service at place of employment, to wit:

          Service on individual       -
                                          (Personal or copy) at above address.
                                                                                       _

          Service on agent. (Specify)

          Other Service. (Specify)



  Christopher L. Czernik, #28947-49
  Attorney for Plaintiff
  117 E Washington St, Suite 200
  Indianapolis, IN. 46204
  (317)472-3333




                                                                                                          EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 11 of 49 PageID #: 37



                                      CERTIFICATE OF MAILING

           I   hereby certify that on the                day of                         ,   20        ,   I

  mailed a copy of the Complaint to the Defendant, James Russell, by certified
  mail,    requesting   a   return receipt, at the address furnished by the Plaintiff.




                                                  Christopher L.   Czemik


  Dated:                                          By:   Christopher     L.    Czernik




                            RETURN ON SERVICE OF SUMMONS BY MAIL
           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint mailed to Defendant
  was accepted by the Defendant on the                     day of                           ,    20

           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint was not accepted on the
           day of                        ,   20    .




           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint mailed to Defendant,
                                 was accepted by                                        on behalf of
  said Defendant on the                day of                           ,    20




                                CLERK, Marion County      Superior Court




                                By:
                                Deputy




                                                                                                EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document   1-5 Filed 03/25/20
                            49D1 3-1 908-CT-03521 6      Page 12 of 49 PageID   #:8/26/2019
                                                                           Filed:   38      4:52 PM
                                                                                                                                Chm
                                              Marion Superior Court,            Civil Division   13            Marion County, Indiana



  STATE OF INDIANA              )                      IN           THE MARION COUNTY SUPERIOR COURT
                                )   SS:
  COUNTY OF MARION)

  TONEISHIA HOLDER,
                                                                    CAUSE NO:
                   Plaintiff,


          VS.
                                                       vvvvvvvvvv




  JAMES RUSSELL and DMT
  SERVICES,     INC.,


                   Defendants.



          T0 DEFENDANT:                    DMT Services, Inc.
                                           995 South Lincoln St
                                           Siloam Springs, AR 72761

        You are hereby notified that you have been sued by the person named as
  Plaintiff and in the Court indicated above.
        The nature of the suit against you is stated in the Complaint which is
  attached to this Summons.  It also states the relief sought or the demand
  made against you by the Plaintiff.
        An answer or other appropriate response in writing to the Complaint
  must be filed either by you or your attorney within twenty (20) days,
  commencing the day after you receive this Summons, (or twenty—three (23) days
  if this Summons was received by mail), or a judgment by default may be
  rendered against you for the relief demanded by Plaintiff.
        If you have a claim for relief against the Plaintiff arising from the
  same transaction or occurrence, you must assert it in your answer.
  DATED: 8/27/201 9   L; 113.225, (L £1241                                  ‘     a              (Seal)
                            CLERK, Marion County                      Superigr Court


  (The following manner 0f service 0f summons                        is   hereby designated)
     X    Registered 0r certiﬁed mail.

          Service at place 0f employment, to wit:

          Service on individual       -
                                          (Personal or copy) at above address.

          Service on agent. (Specify)

          Other Service. (Specify)



  Christopher L. Czernik, #28947-49
  Attorney for Plaintiff
  117 E Washington St, Suite 200
  Indianapolis, IN. 46204
  (317)472-3333




                                                                                                          EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 13 of 49 PageID #: 39



                                     CERTIFICATE OF MAILING

           I   hereby certify that on the                  day of                         ,   20        ,   I

  mailed a copy of the Complaint to the Defendant, DMT Services, Inc., by
  certified mail, requesting         a    return receipt, at the address furnished by the
  Plaintiff.




                                                    Christopher L.   Czemik


  Dated:                                            By:   Christopher     L.    Czernik




                         RETURN ON SERVICE OF SUMMONS BY MAIL
           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint mailed to Defendant
  was accepted by the Defendant on the                       day of                           ,    20

           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint was not accepted on the
           day of                          ,   20    .




           I   hereby certify that the attached return receipt was received by me
  showing that the Summons and a copy of the Complaint mailed to Defendant,
                                was accepted by                                           on behalf of
  said Defendant on the                  day of                           ,    20




                               CLERK, Marion County         Superior Court




                               By:
                               Deputy




                                                                                                  EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 14 of 49 PageID   #:8/29/2019
                                                                         Filed:   40      4:01                                            PM
                                                                                                                                        Clerk
                                                                                                                       Marion County, Indiana

  STATE OF INDIANA                    )                            IN   THE MARION COUNTY SUPERIOR COURT
                                      )   SS:
  COUNTY OF MARION                   )                             CAUSE NO:         49D13-1908—CT-035216

  TONEISHIA HOLDER,

                       Plaintiff,
            V.
                                                      vvvvvvvvvv




  JAMES RUSSELL                and   DMT
  SERVICES,         INC.,


                       Defendants.



                                 CERTIFICATE OF ISSUANCE OF SUMMONS

            I   certify that   on Thursday, August 29, 2019,                    I   mailed a copy of the summons and a copy


  of the complaint t0 the defendant, James Russell,                            PO BOX     816, Locust Grove,   OK   74352 by

  certiﬁed mail #7017 3040 0000 3543 7527, requesting a return receipt to the Marion County


  Clerk’s ofﬁce.




                                                                        Christopher L. Czernik, Attorney # 28947-49
                                                                        Attorney for Plaintiff




  HENSLEY LEGAL GROUP, PC
  117 East Washington           Street, Suite   200
  Indianapolis,     IN 46204
  (3 17)   472-3333
  cczernik@hensleylegal.com




                                                                                                                EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 15 of 49 PageID   #:8/29/2019
                                                                         Filed:   41      4:01                                           PM
                                                                                                                                       Clerk
                                                                                                                      Marion County, Indiana

  STATE OF INDIANA                    )                            IN   THE MARION COUNTY SUPERIOR COURT
                                      )   SS:
  COUNTY OF MARION                   )                             CAUSE NO:         49D13-1908—CT-035216

  TONEISHIA HOLDER,

                       Plaintiff,
            V.
                                                      vvvvvvvvvv




  JAMES RUSSELL                and   DMT
  SERVICES,         INC.,


                       Defendants.



                                 CERTIFICATE OF ISSUANCE OF SUMMONS

            I   certify that   on Thursday, August 29, 2019,                    I   mailed a copy of the summons and a copy


  of the complaint t0 the defendants,            DMT                Services, Inc., 995 South Lincoln St, Siloam Springs,


  AR   72761 by certiﬁed mail #7017 3040 0000 3543 7534, requesting a return receipt                                  t0 the


  Marion County Clerk’s ofﬁce.




                                                                        Christopher L. Czernik, Attorney # 28947-49
                                                                        Attorney for Plaintiff




  HENSLEY LEGAL GROUP, PC
  117 East Washington           Street, Suite   200
  Indianapolis, IN 46204
  (3 17)   472-3333
  cczernik@hensleylegal.com




                                                                                                               EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 16 of 49 PageID   #:9/10/2019
                                                                         Filed:   42      4:12 PM
                                                                                                                                         Clerk
                                                                                                                        Marion County, Indiana




  STATE OF INDIANA                   )                    IN   THE MARION COUNTY SUPERIOR COURT
                                     )SS:
  COUNTY OF MARION                   )                    CAUSE NO. 49D 1 3-          1   908-CT-0352 1 6

  TONEISHIA HOLDER,                                       )

                                                          )

                             Plaintiff,                   )

                                                          )
           V.                                             )

                                                          )

  JAMES RUSSELL          and                              )
  DMT SERVICES, INC.,                                     )

                                                          )

                             Defendants.                  )




                          APPEARANCE BY ATTORNEY IN CIVIL CASE

  Party Classiﬁcation:         Initiating                 Responding          X             Intervening


  1.        The undersigned attorney and        all   attorneys listed   0n   this   form now appear      in this case for
            the following party member(s):


            JAMES RUSSELL AND DMT SERVICES, INC.


  2.       Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
           information as required by Trial Rules 3.1 and 77(B) as follows:


           Name:       Erin A. Clancy                             Atty.   Number: 21962-49
                       Jordan M. Slusher                          Atty.   Number: 34204-49
           Address:    KIGHTLINGER & GRAY, LLP                    Phone: (317) 638-4521
                       One   Indiana Square, Suite 300            Fax:   (317) 636-5917
                       211 N. Pennsylvania Street                 Email: eclancy@k-glaw.com
                       Indianapolis,      IN 46204                Email: jslusher@k-glaw.com


  [List   0n continuation page the additional attorneys appearingfor above party member(s)]

  3.        There are other party members: Yes                   N0 X         (Ifyes, list   0n continuation page.)

  4.       Ifﬁrst initiatingparlyﬁling this case, the Clerk          is   requested to assign this case the
            following Case Type under Administrative Rule 8(b)(3):


  5.        IWill accept service   by     FAX at the above noted number:             Yes   _     No _X

  6.        This case involves support issues. Yes                            N0      X       (Ifyes,   supply social
           security   numbersfor allfamily members 0n continuation page.)




                                                                                                              EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 17 of 49 PageID #: 43




  7.       There are related cases: Yes                     No     X        (Ifyes, list   0n continuation page).

  8.       This form has been served on         all   other parties.
           Certiﬁcate 0f Service    is   attached:     Yes     X       No

  9.       Additional information required            by   local rule:




                                                            Respectfully submitted,


                                                            KIGHTLINGER & GRAY, LLP


                                                      By: /s/Erin A. Clancy
                                                          Erin A. Clancy, #2 1 962-49
                                                            Jordan   M.     Slusher,   #34204—49
                                                            Attorneysfor Defendants


                                          CERTIFICATE 0F SERVICE

           hereby certify that 0n September 10, 2019, the foregoing was ﬁled electronically.
           I

  Service of this ﬁling will be made on all registered counsel by operation of the Court’s electronic
  ﬁling system.


  Christopher L. Czernik
  HENSLEY LEGAL GROUP, PC
  117 E. Washington       Street, Suite   200
  Indianapolis,      IN 46204
  cczernik(a3henslevlegal.com



                                                            /s/ Erin A.   Clancy
                                                            Erin A. Clancy


  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis, IN 46204
  Eclanc       k-1aw.com
  jslusher@k- glaw.com
  (3 17)—63 8—4521
                    — telephone
  (3 17) 636—59 1 7
                    — facsimile




  190670\5607494-1




                                                                                                            EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 18 of 49 PageID   #:9/10/2019
                                                                         Filed:   44      4:12 PM
                                                                                                                                        Clerk
                                                                                                                       Marion County, Indiana




  STATE OF INDIANA                 )                IN    THE MARION COUNTY SUPERIOR COURT
                                   )SS:
  COUNTY OF MARION                 )                CAUSE NO. 49D 1 3-                 1   908-CT-0352 1 6

  TONEISHIA HOLDER,                                 )

                                                    )

                           Plaintiff,               )

                                                    )
         V.                                         )

                                                    )

  JAMES RUSSELL          and                        )
  DMT SERVICES, INC.,                               )

                                                    )

                           Defendants.              )




         DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO RESPOND TO
                           PLAINTIFF’S        COMPLAINT FOR DAMAGES

         Defendants, James Russell and         DMT       Services, Inc.,         by counsel,       respectfully   move   the


  Court for an extension of time of 30 days up to and including October 18, 2019, in which to ﬁle a


  responsive pleading t0 Plaintiff’ s Complaint for Damages.                               In   support 0f said Motion,


  Defendants show the Court:


          1.      That   Plaintiff’s    Complaint for Damages was ﬁled 0n August 26, 2019, thereby

  making Defendants’ response due n0         earlier than   September           18,   2019.


         2.       Defendants respectfully requests an        initial      enlargement 0f time of thirty (30) days


  0r to and including October 18, 2019, within          which   to   answer or otherwise respond to               Plaintiff’s


  Complaint for Damages.

         3.       This request for an enlargement of time            is   not   made       for the purposes   of delay, but


  rather to    allow time for Defendants’ counsel to prepare a proper response to Plaintiff’s


  Complaint for Damages.

         4.       Counsel for Defendants contacted counsel for Plaintiff                         Who   has no objection t0


  the ﬁling of this motion.




                                                                                                              EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 19 of 49 PageID #: 45




            WHEREFORE,          Defendants, James Russell and     DMT     Services, Inc., prays that the time


  for ﬁling a responsive pleading t0 the Plaintiffs         Complaint for Damages be extended for a

  period of thirty (30) days, up t0 and including October 18, 2019.


                                                   Respectfully submitted,


                                                   KIGHTLINGER & GRAY, LLP


                                                By: /s/ Erin A. Clancy
                                                    Erin A. Clancy, #21962-49
                                                   Jordan M. Slusher, #34204-49
                                                   Attorneysfor Defendants


                                          CERTIFICATE OF SERVICE

           hereby certify that on September 10, 2019, the foregoing was ﬁled electronically.
            I

  Service of this ﬁling Will be made on all registered counsel by operation of the Court’s electronic
  ﬁling system.


  Christopher L. Czernik
  HENSLEY LEGAL GROUP, PC
  117 E. Washington       Street, Suite   200
  Indianapolis,      IN 46204
  cczernik@henslevlegal.com



                                                   /S/ Erin A.   Clancy
                                                   Erin A. Clancy


  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis,      IN 46204
  Eclanc        k-   law.com
  jslusher@k—glaw.com
  (3 17)-63 8-4521
                   — telephone
  (3 17)   636-5917 — facsimile




  190670\5607492-1




                                                                                                EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 20 of 49 PageID #: 46




  STATE OF INDIANA                      )                  IN   THE MARION COUNTY SUPERIOR COURT
                                        )SS:
  COUNTY OF MARION                      )                  CAUSE NO.       49D13-1908-CT-035216

  TONEISHIA HOLDER,                                        )

                                                           )

                             Plaintiff,                    )

                                                           )

            V.                                             )

                                                           )

  JAMES RUSSELL            and                             )

  DMT SERVICES, INC.,                                      )

                                                           )

                             Defendants.                   )

                                                           )



                                        ORDER ON EXTENSION OF TIME
            This cause came before the Court upon Defendants, James Russell and                DMT Services,
  Inc.’s   Motion    for Extension 0f Time t0 respond t0 Plaintiff’ s          Complaint for Damages.

            The Court, having considered          said   Motion and, being duly advised    in the premises,   now

  GRANTS the         same, and


            THEREFORE,          IT IS   ORDERED that the Defendants, James Russell and DMT              Services,


  Inc.,   may have    an additional extension 0f time 0f thirty (30) days, up to and including October


  18,   2019, within which to answer or otherwise plead to Plaintiff s Complaint for Damages.

                 September 11, 2019
  DATED:
                                                                   Judge, Marion County Superior Coutt 13


  Distribution t0:


  Christopher L. Czernik                                         Erin A. Clancy
  HENSLEY LEGAL GROUP, PC                                        Jordan   M.   Slusher
  117 E. Washington       Street, Suite     200                  KIGHTLINGER & GRAY, LLP
  Indianapolis,      IN 46204                                    One   Indiana Square, Suite 300
  cczemik@hensleylegal.com                                       211 N. Pennsylvania Street
                                                                            IN 46204
                                                                 Indianapolis,
                                                                 Eclancngk—glaw.com
                                                                 jslusher@k-glaw.com


  190670\5607475-1




                                                                                                     EXHIBIT E
I




0-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 21 of 49 Pag
3   I Complete          items   1, 2,   and   3.
                                                                            A               3“"9

i
    l    Print   your   name and address on   the reverse                   x
‘



         so that we     can return the card to you.
w


‘




    l    Attach this card to the back of the mailpieoe,
                                                                            B         eceived by (Printed Name)
w




         or on the front if space permits.
F


                                         W
i
    1. Article   Addressed      to:                                         D.   Is delivery        address   different fro
                                                                                      YES. enter delivery address

                                                   M.
                                                                                 If


         DMT            460/125,
          995M                                          $11627”
           5W smegm                                      n76!
                                                                                                                               DP.
                                                                         SW
                                                                                                                                     .

                                                                      3.     ServiceType                                                     Man

          |1||||||H||HI||||||H\llllllllllHHlHlllll
                                                                      umsmmwm
                                                                      U Mu“
                                                                      med        nmmmm                                         D Registered Mail”

                                                                      awed mmndm
                                                                                            Mal|®                                    en,
            9590 9402 3061 7124 0288 o4                                          "a km                                                       R   _



                                                                      D co.mmoeﬂvgy




E
    2.   Mcle    Number ”mngfnr frnm can II'M aha“
             701.7
    Ps Form 381 1,
                           3mm
                           July
                                          Dunn 35143
                                                    I




                                      2015 PSN 753M2-m9053
                                                            753u
                                                                  l
                                                                      ?_l




                                                                            W
                                                                        F—ll_.A         .




                                                                                            m
                                                                                                .




                                                                                            :aﬁelwefy
                                                                                                      Rmctsd Deﬂvay
                                                                                                       “MM
                                                                                                       EXHIBIT E
                                                                                                                               U: mum gnﬁn’naﬂon'"
                                                                                                                                         (

                                                                                                                               D sgna‘um conﬁrmation
                                                                                                                                         WWW]
                                                                                                                              Domestic Return Receipt
                     USPS TRACKNG #
                                                                                             First-Class Mail
                                                                                             Postage     & Fees     Pald
                     EXHIBIT E
                                                                                             USPS
                                                                                             Permit No. G-1
       ll   Ill ll    I“               I       l     {HI
     3590 RUDE             30b].       71.2”       BEBE   0'4
                                   °                      print                                              box'
   United States                       Sender: Please             your name. address, and ZIP+4°   in this
   Postal Service
                                       mm»)                Coumy             C‘Leza's     982mg
                                           200       6'   wmwérou                   57’   “JILL—
                                                   va'mms                      ,
                                                                                   sud 76207
                           II'w'mH'llll'lmlll’lu'llIII'lI'nlH'II‘H'I’IH'I'IHH'
0-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 22 of 49 Pag
     Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 23 of 49 PageID #: 49
.l


                                  49013-1 908-CT-035216                       FIIod:
                                                                                     menmuglzx
                                                       Marion Superior Court.   Clvll Dlvlslon   13                   Marlon County. Indllnl



          STATE OF INDIANA               )                      IN   THE MARION COUNTY SUPERIOR COURT
                                         )SS:
          COUNTY OF MARION               )



          TONEISHIA HOLDER,                                     )

                                                                )    CAUSE NO:
                            Plaintiff,                          )



                    vs.                                         “"4                              ‘--'              “h“           a




                                                                                RENEE: IIOMSENDER                                l

          JAMESRUSSELLandDMT                                                     H g CLT,=E
          SERVICEs,INc.,
                                                                                “M‘”    ‘5  9“““5
                                                                                             9  D          I
                                                                                                                                 l

                                                                                                                                     '




                                                             MANUAL PROC REQ                            *0557—00187-17-28
                            Defendant.                               ““”lsl'n'lun'1“H“s!-h”H'lHUIVHM‘HHH‘JIIJ‘I‘


                    T0 DEFENDANT:                  James Russell
                                                   PO Box 816
                                                   Locust Grove,     OK 74352
                You are hereby notified that you have been sued by the person named as
          Plaintiff and in the Court indicated above.
                The nature of the suit against you is stated in the Complaint which is
          attached to this Summons.  It also states the relief sought or the demand
          made against you by the Plaintiff.
                An answer or other appropriate response in writing to the Complaint
          must be filed either by you or your attorney within twenty (20) days,
          commencing the day after you receive this Summons, (or twenty-three (23) days
          if this Summons was received by mail), or a judgment by default may be
          rendered against you for the relief demanded by Plaintiff.
                If you have a claim for relief against the Plaintiff arising from the
          same transaction or occurrence, you must assert it in your answer.
         DATED: 807/2019                     L/hqk.        (L   -

                                                                     £141.44 c)              (Seal)
                                    CLERK? Marion           County     Superid'f Court


         (The following manner of service of summons                  is   hereby designated)
               X    Registered or certiﬁed mail.

                    Service at place of employment, to wit:

                    Service on individual     -
                                                  (Personal or copy) at above address.

                    Service on agent. (Specify)

                    Other Service. (Specify)



         Christopher L. Czemik, #28947-49
         Attorney for Plaintiff
         l l7 E Washington St, Suite 200


         Indianapolis, IN. 46204
         (3   l7)472-3333




                                                                                                                 EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 24 of 49 PageID #: 50




                                      CERTIFICATE OF MAILING

            I   hereby certify that on the 29m day of August, 2019,              I    mailed a copy
   of the Complaint to the Defendant, James Russell, by certified mail,
   requesting a return receipt, at the address furnished by the Plaintiff.


                                                  aﬂﬂ'
                                                  Christopher L.   Czemik


   Dated:            August 29, 2019              By: Christopher L.        Czernik




                           RETURN ON SERVICE 0F SUMMONS BY MAIL
           hereby certify that the attached return receipt was received by me
            I

   showing that the Summons and a copy of the Complaint mailed to Defendant
   was accepted by the Defendant on the                    day of                         ,   20

           hereby certify that the attached return receipt was received by me
            I

   showing that the Summons and a copy of the Complaint was not accepted on the
            day of                       ,
                                             20    .




           hereby certify that the attached return receipt was received by me
            I

   showing that the Summons and a copy of the Complaint mailed to Defendant,
                                 was accepted by                                        on behalf of
   said Defendant on the               day of




                                CLERK, Marion County      Superior Court




                                By:
                                Deputy




                                                                                           EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 25 of 49 PageID #: 51




                       USPS TRACKNG #
                                                                                       First-Class Mail
                                                                                      Postage     & Fees     Paid
                                                                                      USPS
                                                                                      Permit No. G-1 0


             959i]   HHUE BUB]. 71.2” DEBS ll

           United States      °
                                  Sender: Please   print   your name. address, and ZIP+4°   in this   box'
           Postal Service
                               mﬂﬁ'o’u counry aezn's oﬁccg
                                 200         E
                                        MkS/i/UGTDN Sr wiza—
                                     IubiAnJAm—J';                ,2...»   451047


                                                                     ’     o -     ~035'zlb




                                                                                                               EXHIBIT E
‘
            ,7,,,,,,17#_,__7                               7,,,_,,,,,7777777,,,,,,                                                        ,




0-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 26 of 49 Pag
I   I Complete items 1, 2, and 3.                                         A‘ Signature

|

    l Print your name and address on the reverse                                                                                D Agent
      so that we can return the card to you.
                                                                          x                                                     U Addre§see
    I Attach this card to the back of the mailpiece,                      B"   Rm‘m by (P’mted Name)                   C- Date 0f D°"V°'Y
I




l
        or on the front   if   space permits.
    1. Article   Addressed   to:                                          D.   Is   delivery address different from Item   1?   D Yes
                                                                               If   YES, enter delivery address below:          D No
I




            Me’s               Ru   $55.1.—
            P0 Box ?(‘P
l




|




}
          WSTGRM'ou.                             7‘135L
|




l
                                                                                                                                              4
                                                                     3-    Service Type                           U Priomy Mm: Expresso
                                                                                                                  mmmm
                                                                                                                                              ‘


I




I
                                                                     [J Adult Signature                           n Registemd Man?"
                                                                     gwcagnﬁgdmwww
|




|
         IlllllllillllllllllllllUNIIIIIIIHIHIHIIII
           9590 9402 3061 7124 0288               11          u Certiﬁed
                                                              E Coueaon  Deuvery
                                                                                        ﬂﬁmm       B&wnecelpmr
                                                                                                     Mmhandﬁe
                                                                                                                                              ‘




                                                                                                     g'gnature ggngmmm
|


                                                                   "                ‘
                                                                                                                                              ‘




        Aaml- u. ._.L-- rr.__-x-_z‘—_—                                   Delivery Restricted DQHVW




__—___—
                                         -   .


    9
                                                                                        :{WW       g
|




                                                           758?
                                                                                                                                              ‘




      70].? BDHU DDDD W"                                                                            nﬂgogwwmm"
|




|
    ————-      7 ~i 35'43                                    ’
                                                                 I        «worssom
                                                                                          EXHIBIT E                                           J




                                                                                                                                              4
l
    PS Form 3811,       July 2015    PSN 753002 000-9053                                                        Domestic Return Receipt       1




I
                                                                                                                                              I
                          7     7                                                                 .ﬁvw
                USPS TRACKNG #
                                                                                  First-Class Mail
                                                                                  Postage     & Fees         Paid
                EXHIBIT E
                                                                                  USPS
                                                                                  Permit No. G- 10
     9530   ‘il-IDE   BULL ?lEH UEBB ll
                          °                    print                                    in this   box'
   United States              Sender: Please           your name, address, and Z|P+4°
   Postal Service
                          Mmeou                coum’y          (122145 ofﬁce
                                    200   E uJA'SIII'UGTDP            Sr wiza—
                                    memm—a ,3»                        qbzmy
                                                         ggelzvlzog 'g—osleé                             ‘
                                    gig “2-
0-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 27 of 49 Pag
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 28 of 49 PageID
                                                                        Filed:#: 54
                                                                              10/18/2019 2:33 PM
                                                                                                                Clerk
                                                                                               Marion County, Indiana




  STATE OF INDIANA              )             IN THE MARION COUNTY SUPERIOR COURT
                                )SS:
  COUNTY OF MARION              )             CAUSE NO. 49D13-1908-CT-035216



  TONEISHIA HOLDER,                           )
                                              )
                        Plaintiff,            )
                                              )
         v.                                   )
                                              )
  JAMES RUSSELL and                           )
  DMT SERVICES, INC.,                         )
                                              )
                        Defendants.           )

                        DEFENDANTS’ ANSWER TO
     PLAINTIFF’S COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

         Defendants, James Russell and DMT Services, Inc. (collectively hereinafter, “DMT

  Defendants”), by counsel, and for their Answer and Affirmative Defenses to Plaintiff’s

  Complaint for Damages state as follows:

         1.     DMT Defendants are without sufficient information to admit or deny the

  allegations contained in rhetorical paragraph 1 of Plaintiff’s Complaint for Damages.

         2.     DMT Defendants admit at the time of the accident that is the subject of this

  Complaint, DMT Services, Inc. was a corporation doing business in the State of Indiana. DMT

  Defendants are without knowledge or information sufficient to form a belief as to the truth of

  the remaining allegations contained in rhetorical paragraph 2 of Plaintiff’s Complaint for

  Damages.

         3.     DMT Defendants admit at the time of the accident that is the subject of this

  complaint, James Russell was operating a commercial motor vehicle under dispatch and pursuant

  to the DOT authority of DMT Services, Inc. DMT Defendants are without knowledge or




                                                                                          EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 29 of 49 PageID #: 55




  information sufficient to form a belief as to the truth of the remaining allegations contained in

  rhetorical paragraph 3 of Plaintiff’s Complaint for Damages.

         4.      DMT Defendants are without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in rhetorical paragraph 4 of Plaintiff’s Complaint for

  Damages.

         5.      DMT Defendants admit the allegations contained in rhetorical paragraph 5 of

  Plaintiff’s Complaint for Damages.

         6.      DMT Defendants are without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in rhetorical paragraph 6 of Plaintiff’s Complaint for

  Damages.

         7.      DMT Defendants deny the allegations contained in rhetorical paragraph 7 of

  Plaintiff’s Complaint for Damages.

         8.      DMT Defendants deny the allegations contained in rhetorical paragraph 8 of

  Plaintiff’s Complaint for Damages.

         9.      DMT Defendants deny the allegations contained in rhetorical paragraph 9 of

  Plaintiff’s Complaint for Damages.

         WHEREFORE, Defendants, James Russell and DMT Services, Inc., by counsel,

  respectfully pray that Plaintiff take nothing by way of her Complaint and for all other relief just

  and proper.

                                               Respectfully submitted,
                                               KIGHTLINGER & GRAY, LLP

                                           By: /s/ Erin A. Clancy
                                              Erin A. Clancy, #21962-49
                                              Jordan M. Slusher, #34204-49
                                              Attorneys for Defendants



                                                  2

                                                                                        EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 30 of 49 PageID #: 56




                                    AFFIRMATIVE DEFENSES

           Defendants, James Russell and DMT Services, Inc., by counsel, and for their Affirmative

  Defenses to Plaintiff’s Complaint for Damages, state as follows:

           1.     The amount awarded to Plaintiff, if any, should be diminished in proportion to

  Plaintiff’s comparative fault, including but not limited to Plaintiff’s negligence, incurred risk,

  and assumed risk under the circumstances.

           2.     The contributory fault of the Plaintiff, including negligence, incurred risk and

  assumed risk may have been greater than fifty percent (50%) of the total fault involved in the

  incident.

           3.     Plaintiff may have failed to mitigate her damages if, in fact, any such damages

  exist.

           4.     DMT Defendants are entitled to set off against any judgment entered in favor of

  Plaintiff, if any, in the amount of collateral sources payments received by Plaintiff following the

  incident which is the subject of Plaintiff’s Complaint for Damages pursuant to the legal and

  equitable principles of payment, satisfaction, accord in satisfaction, right down, setoff and other

  related rules barring windfalls and double recovery. Further, DMT Defendants reserve the right

  to introduce the evidence and/or proof of collateral source payments received by or on behalf of

  Plaintiff, pursuant to Ind. Code § 34-44-1-1 et seq., in the event it is subsequently determined

  that such payments were made and are an appropriate matter for consideration by the jury.

           5.     Some or all of Plaintiff’s medical specials have been reduced by write-offs, set-

  offs and/or adjustments. In accordance with Stanley v. Walker, 906 N.E.2d 852 (Ind. 2009) and

  Patchett v. Lee, 60 N.E.3d 1025 (Ind. 2016), DMT Defendants are entitled to present as evidence

  any such write-offs, set-offs, and/or adjustments for consideration by the jury.

                                                    3

                                                                                           EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 31 of 49 PageID #: 57




          6.      Any allegations or rhetorical paragraphs contained in Plaintiff’s Complaint for

  Damages which are not specifically admitted, denied, or responded to, are hereby denied by

  DMT Defendants.

          7.      DMT Defendants reserve the right to further amend their Answer to add such

  additional affirmative defenses, non-party defenses, cross-claims, counterclaims, and/or third-

  party complaints, with proper leave of the Court, as may be discovered during the course of the

  captioned matter.

          WHEREFORE, James Russell and DMT Services, Inc., by counsel, pray Plaintiff take

  nothing by way of her Complaint and for all other just and proper relief in the premises.

                                               KIGHTLINGER & GRAY, LLP

                                        By:    /s/Erin A. Clancy___________________________
                                               Erin A. Clancy, I.D. No. 21962-49



                                      REQUEST FOR JURY TRIAL

          Defendants, James Russell and DMT Services, Inc., by counsel, respectfully request this

  matter be set for trial by jury.

                                               KIGHTLINGER & GRAY, LLP

                                        By:    /s/Erin A. Clancy___________________________
                                               Erin A. Clancy, I.D. No. 21962-49




                                                  4

                                                                                        EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 32 of 49 PageID #: 58




                                          CERTIFICATE OF SERVICE

          I hereby cettify that on October 18, 2019, the foregoing was ﬁled electronically. Service

  of this ﬁling will be made on all registered counsel by operation 0f the Court’s electronic ﬁling
  system.


  Christopher L. Czernik
  HENSLEY LEGAL GROUP, PC
  117 E. Washington       Street, Suite   200
  Indianapolis,      IN 46204
  cczernik@henslevlegal.com



                                                  /s/ Erin A.   Clancy
                                                  Erin A. Clancy


  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis, IN 46204
  Eclanc       k—1aw.com
  jslusher@k- g1aw.com
  (3 17)—63 8-4521
                    — telephone
  (3 17) 636-59 1 7
                    — facsimile




  190670\5703203-1




                                                                                      EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 33 of 49 PageID #: 59




  STATE OF INDIANA                )                       IN THE MARION SUPERIOR COURT
                                  ) SS:
  COUNTY OF MARION                )                       CAUSE NO. 49D13-1908-CT-035216

  TONEISHIA HOLDER,                               )
                                                  )
                  Plaintiff,                      )
                                                  )
          v.                                      )
                                                  )
  JAMES RUSSELL and                               )
  DMT SERVICES, INC.,                             )
                                                  )
                  Defendants.                     )


    ORDER TO CONFER AND TENDER PROPOSED CASE MANAGEMENT ORDER

          The Court ORDERS the parties to confer regarding pretrial deadlines, then jointly tender,

  within 45 days of this Order, a proposed case management order for Court approval. The parties

  should state (1) the date this matter will be ready for trial; (2) whether the trial will be to the

  Court or to a jury; and (3) the expected duration of trial.



           October 21, 2019
  ENTERED: ____________________                           ___________________________________
                                                                                        AB
                                                          James A. Joven, Judge
                                                          Marion Superior Court, Civil Division 13


  DISTRIBUTION:
  Via electronic court distribution to all counsel of record and/or parties




                                                                                      CMO ORDER FORM V. 08152018
                                                                                             EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 34 of 49 PageID   #:12/5/2019
                                                                         Filed:   60      3:20 PM
                                                                                                                                   Clerk
                                                                                                                  Marion County, Indiana




  STATE OF INDMNA                   )                  IN   THE MARION COUNTY SUPERIOR COURT
                                    )SS:
  COUNTY OF MARION                  )                  CAUSE NO.          49D13-1908-CT—035216

  TONEISHIA HOLDER,                                    )

                                                       )

                           Plaintiff,                  )

                                                       )

            V.                                         )

                                                       )

  JAMES RUSSELL         and                            )

  DMT SERVICES, INC.,                                  )

                                                       )

                           Defendants.                 )




                          APPEARANCE BY ATTORNEY IN CIVIL CASE

  Party Classiﬁcation:        Initiating               Responding           X           Intervening


  1.        The undersigned attorney and     all   attorneys listed   on    this   form now appear     in this case for
            the following party member(s):


            JAMES RUSSELL AND DMT SERVICES, INC.


  2.        Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
            information as required by Trial Rules 3.1 and 77(B) as follows:


  2.        Attorney information (as applicable for service of process):


            Name:          Adrienne N. Pope                                 Atty.   Number       3 191 1-49
            Address:       Kightlinger& Gray, LLP                           Phone: 3 17/638-4521
                           211 N. Pennsylvania St., Suite 300               FAX: 317/636-5917
                           Indianapolis,   IN 46204
                           Computer     address: apopeng-glawcom

   [List   0n continuation page the additional attorneys appearingfor above party member(s)]

  3.        There are other party members: Yes                  N0    X     (Ifyes, list   0n continuation page.)

  4.        Ifﬁrst initiatingpartyﬁling this case, the Clerk         is   requested to assign this case the
            following Case Type under Administrative Rule 8(b)(3):


  5.        Iwill accept service   by FAX   at the   above noted number: Yes            _     No X

  6.        This case involves support issues. Yes                          No      X      (Ifyes,   supply social
            security numbersfor allfamily members 0n continuation page.)

                                                            1

                                                                                                           EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 35 of 49 PageID #: 61




  7.        There are related cases: Yes                    No     X        (Ifyes, list   0n continuation page).

  8.        This form has been served on        all   other parties.
            Certiﬁcate 0f Service    is   attached:    Yes     X       N0

  9.        Additional information required           by   local rule:


                                                                       KIGHTLINGER & GRAY, LLP

                                                            By:        s/ Adrienne N.      Pope
                                                                       Adrienne N. Pope
                                                                       Attorney for Defendants


                                          CERTIFICATE OF SERVICE

            Ihereby            on December 5, 2019, the foregoing was ﬁled electronically. Service
                      certify that
  of this   ﬁling will be made on all registered counsel by operation 0f the Court’s electronic ﬁling
  system.


                                                                       KIGHTLINGER & GRAY, LLP

                                                            By:        s/Adrienne N. Pope
                                                                       Adrienne N. Pope
                                                                       Attorney for Defendants



  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis,IN 46204
  apogeng-glaw.com
  (3 17)-638-4521
                  — telephone
  (3 17)   636-59 1 7 — facsimile




  190670\5806882—1




                                                                                                            EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 36 of 49 PageID #: 62

  STATE OF INDIANA                  )                              IN   THE MARION COUNTY SUPERIOR COURT
                                    )   SS:
  COUNTY OF MARION                  )                              CAUSE NO:         49D13-1908—CT-035216

  TONEISHIA HOLDER,

                   Plaintiff,
        V.
                                                      vvvvvvvvvv




  JAMES RUSSELL            and     DMT
  SERVICES,   INC.,


                   Defendants.


                                                AAA
                               PRGPG-SEB CASE                           MANAGEMENT ORDER
         Come now,          the Parties,      by counsel and ﬁle herein                          their   Proposed Case Management

  Order pursuant   t0 the Court’s order          and Marion County Local Rule 207                           (16. 1).


         1.   The       parties,   by   counsel, believe that settlement                    is   possible in this case at this time.


        2.    The speciﬁc schedule of discovery                           in this case is        guided by the following deadlines:


                   a.   Preliminary witness and exhibit                        lists t0     be exchanged Within forty-ﬁve (45)


         days 0f the Court’s approval 0f the parties Case Management Order.


                b. Final           Witness and Exhibit                   lists t0   be exchanged on 0r before November                  6,



        2020, or sixty (60) days prior to             trial,            Whichever    is later.



                   c.   The   Parties shall ﬁle their expert disclosures With the Court                                and exchange With

         opposing counsel.              The   disclosure shall include                     all    information contemplated by         TR

        26(B)(4), such as name, contact information, subject matter                                      upon Which      the expert shall


        testify, the      substance of the facts and opinions to which the expert                                is    expected to testify


         and a summary 0f the grounds for each opinion. The deadline                                       t0 identify    an expert shall


        be as follows:


                              (1)         The   Plaintiff shall            name     all   experts expected to testify for purposes




                                                                                                                             EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 37 of 49 PageID #: 63




                     0f   trial   on 0r before September                 7,   2020, 0r 120 days prior to           trial,   Whichever        is



                     later.



                                  (2)        The Defendants              shall   name         all    experts expected to testify for


                     purposes 0f          trial   0n 0r before October              7,    2020 or ninety (90) days prior              to trial,


                     Whichever          is later.



                                  (3)        The     Plaintiff shall      name      all   rebuttal experts expected t0 testify for


                     purposes of trial sixty (60) days before                      trial.



                                  (4)        Independent medical exams shall be completed one hundred


                     twenty (120) days prior t0                 trial   and the reports exchanged ninety (90) days prior                    t0


                     trial.



                     d.   Discovery in        this case shall close           December          6,   2020, 0r thirty (30) days prior to


            trial in this   matter, whichever            is later.



            3.       If agreed      by     the parties or ordered             by    the court the deadline t0 mediate Will be


  completed sixty (60) days prior                   to trial.    The     parties reserve their right to          move       to vacate     any

  order should the mediation be an exercise in                       futility.



            4.       Dispositive motions shall be ﬁled With the court no later than September 7, 2020


  or one hundred twenty (120) days prior to                     trial,   whichever          is later.



            5.       A11    trial   depositions are due on 0r before seven (7) days prior to                                  trial    unless


  otherwise agreed by the parties.


            6.       A11 pretrial motions, including motions in limine are due 0n 0r before fourteen


  (14) days prior t0 the ﬁnal pre-trial conference, and should be exchanged between the parties,                                            n0

  later   than fourteen (14) days prior t0 the ﬁnal pre-trial conference.                               Any written responses         thereto


  are due seven (7) days before the ﬁnal pre-trial.




                                                                                                                             EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 38 of 49 PageID #: 64




            7.           The    parties shall   exchange and ﬁle            all   proposed jury instructions, and verdict

  forms no       later   than fourteen (14) days prior to         trial   unless otherwise ordered      by the   Court.


            8.            The   parties agree t0 schedule a mutually convenient location, date                       and time

  within fourteen (14) days prior to               trial t0    review the respective parties’ exhibits, including


  demonstrative exhibits, expected t0 be introduced                   at trial.    Failure to provide exhibits t0 opposing


  counsel    may         result in exclusion    of such    exhibit, unless said exhibit is             used for purposes of


  rebuttal and/or         impeachment.


            9.           A11 deadlines     may be amended by agreement                  0f counsel 0r Court order.


            10.          In the event any trial date      is   vacated 0r continued the aforementioned deadlines


  will r011 in accordance With the           new trial   setting.


            11.      The    parties estimate that the trial Will last three (3) days.


            12.      The    parties will   be ready for   trial   by January       5,   2021.




                                                               Respectfully submitted,


                                                               /s/Christopher L. Czernik


                                                               Christopher L. Czernik, Attorney # 28947-49
                                                               Attorney for Plaintiff



                                                               Respectfully submitted,


                                                               /s/Erin A.     Clancy

                                                               Erin A. Clancy, Attorney # 21962-49
                                                               Attorney for Defendants




                                                                                                                  EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 39 of 49 PageID #: 65




              Wherefore, the parties, by counsel, having ﬁled their Proposed Case Management Order,


  and the Court, having examined said Motion and having been duly advised                              in the premises,   now

  ﬁnd that        said   Motion should be approved.



              IT IS        THEREFORE ORDERED                     that    the   parties’   Proposed Case Management         is



  approved, and this matter            is set    for trial   by jury on   theJanuary      12,
                                                                                           day2021
                                                                                               0f  (6th choice)20— for
                                                                                                                 ,




  three days;        and a Final     Pretrial     Conference      is            December 14, day
                                                                       set for the           2020,
                                                                                                 0f at 10:30 AM.            ,




  20     ,
             at             a.m/p.m.


              SO ORDERED,            dated:            December 9, 2019




                                                        JUDGE, Marion County              Superior Court



  Distribution       t0:



  Erin A. Clancy
  Kightlinger      & Gray, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis,     IN 46204

  Jordan M. Slusher
  Kightlinger      & Gray, LLP
  One   Indiana Square, Suite 300
  211   N Pennsylvania Street
  Indianapolis,     IN 46204

  Christopher L. Czernik
  HENSLEY LEGAL GROUP, PC
  117 E. Washington        Street, Suite   200
  Indianapolis,     IN 46204




                                                                                                               EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 40 of 49 PageID
                                                                        Filed:#: 66 10:31 AM
                                                                              1/17/2020
                                                                                                            Clerk
                                                                                           Marion County, Indiana




  STATE OF INDIANA             )             IN THE MARION COUNTY SUPERIOR COURT
                               )SS:
  COUNTY OF MARION             )             CAUSE NO. 49D13-1908-CT-035216

  TONEISHIA HOLDER,                          )
                                             )
                       Plaintiff,            )
                                             )
         v.                                  )
                                             )
  JAMES RUSSELL and                          )
  DMT SERVICES, INC.,                        )
                                             )
                       Defendants.           )

                         MOTION TO WITHDRAW APPEARANCE

         Comes now Adrienne N. Pope of the law firm of Kightlinger & Gray, LLP, and moves

  the Court for an order withdrawing her appearance on behalf of the Defendants, James Russell

  and DMT Services, Inc. Erin A. Clancy and Jordan M. Slusher will remain as counsel for

  Defendants, James Russell and DMT Services, Inc.

                                                     KIGHTLINGER & GRAY, LLP


                                             By:     s/ Adrienne N. Pope
                                                     Adrienne N. Pope, I.D. No. 31911-49
                                                     Attorney for Defendants




                                                 1
                                                                                     EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 41 of 49 PageID #: 67




                                    CERTIFICATE 0F SERVICE

            I hereby certify that on January 17, 2020, the foregoing was ﬁled electronically. Service
  of this   ﬁling will be made on all registered counsel by operation of the Court’s electronic ﬁling
  system.



                                                 By:    s/Adrienne N. Pope
                                                        Adrienne N. Pope
                                                        Attorney for Defendants



  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis,        IN 46204
  apopeng-glawcom
  (3 17)-638—4521
                  — telephone
  (3 17) 636-5917
                  — facsimile




  190670\5898 1 03-1




                                                                                         EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 42 of 49 PageID #: 68




  STATE OF INDIANA                          )           IN   THE MARION COUNTY SUPERIOR COURT
                                            )SS:
  COUNTY OF MARION                          )           CAUSE NO.       49D13-1908-CT-035216

  TONEISHIA HOLDER,                                     )

                                                        )

                                  Plaintiff,            )

                                                        )

            v.                                          )

                                                        )

  JAMES RUSSELL               and                       )

  DMT SERVICES, INC,                                    )

                                                        )

                                  Defendants.           )



                       ORDER GRANTING MOTION TO WITHDRAW APPEARANCE
            This cause came before the court upon the motion 0f Adrienne N. Pope 0f the law                  ﬁrm of

  Kightlinger      & Gray, LLP, to withdraw her appearance on behalf of Defendants, James Russell
  and   DMT Services, Inc., in the captioned matter, and the Court having considered said motion
  and being duly advised in the premises, now           GRANTS the same,          and

            IT IS      ORDERED by the Court that the appearance of Adrienne N. Pope 0f the law ﬁrm

  of Kightlinger         & Gray, LLP, for the Defendants, James Russell and DMT Services, Inc. is
  hereby withdrawn.


            SO ORDERED THIS                 _January
                                              DAY  OF
                                                     21, 2020                              ,
                                                                                               2020.



                                                                James A.Hendricks
                                                                JUDGE,   Joven, Judge
                                                                                   Superior Court        1

  Distribution:                                                  Marion Superior Court, Civil Division 13

  Christopher L. Czernik                                      Erin A. Clancy
  HENSLEY LEGAL GROUP, PC                                     Jordan   M.   Slusher
  117 E. Washington         Street, Suite   200               Adrienne N. Pope
  Indianapolis,        IN 46204                               KIGHTLINGER & GRAY, LLP
  cczemik@henslevlegal.com                                    One   Indiana Square, Suite 300
                                                              211 N. Pennsylvania Street
                                                                              IN 46204



                                                             mm
                                                              Indianapolis,
                                                              Eclancngk-glawcom
                                                              jslusher@k-glaw.com


  190670\5898 1 78-1




                                                                                                       EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 43 of 49 PageID
                                                                        Filed:#: 69 12:27 PM
                                                                              1/21/2020
                                                                                                                 Clerk
                                                                                                Marion County, Indiana



  STATE OF INDIANA  )                      IN THE MARION COUNTY SUPERIOR COURT
                    ) SS:
  COUNTY OF MARION )                       CAUSE NO: 49D13-1908-CT-035216
                                           )
  TONEISHIA HOLDER,                        )
                                           )
                  Plaintiff,               )
                                           )
         vs.                               )
                                           )
  JAMES RUSSELL and DMT                    )
  SERVICES, INC.,                          )
                                           )
                  Defendants.              )


                  PLAINTIFF’S PRELIMINARY WITNESS AND EXHIBIT LIST

         Comes now, the Plaintiff, by counsel, and exchanges herein her Preliminary Witness and

  Exhibit List:

                                           WITNESS LIST

         1.       Toneishia Holder;

         2.       James Russell;

         3.       Representative of DMT Services, Inc:

         4.       Donald Trover;

         5.       Regina Briggs;

         6.       Investigating Officer M. Clupper, ID No. C0200 of the Speedway Police
                  Department;

         7.       Assisting Officer R. Ferguson, ID No. F6261 of the Speedway Police Department;

         8.       All of Plaintiff, Toneishia Holder’s medical providers, including but not limited

                  to:

                  (a)     Antonio W. Bucca, MD
                          Christine R. Stehman, MD
                          Mahmoud A. Rahal, MD
                          Eskenazi Health




                                                                                         EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 44 of 49 PageID #: 70




                         720 Eskenazi Ave
                         Indianapolis, IN 46202

                 (b)     Neeta B. Agarwal, MD
                         Eskenazi Health Center Pecar
                         6940 Michigan Rd, Ste 140
                         Indianapolis, IN 46268

                 (c)     Northwest Radiology Network
                         5901 Technology Center Drive
                         Indianapolis, IN 46278

                 (d)     Monica M. Blaesser, DPT
                         Ursula Booth, PT
                         Team Rehabilitation Physical Therapy
                         8628 Purdue Road
                         Indianapolis, IN 46268

                 (e)     Jude Momodu, MD
                         Horizon Family Medical Center
                         3737 N Meridian St, Ste 501
                         Indianapolis, IN 46208

                 (f)     Rekha Selvanaayagam, MD
                         8414 Naab Road, Suite 120
                         Indianapolis, IN 46260

                 (g)     Darice L. Barr, PA
                         Mary J. Reilly, MD
                         St. Vincent Hospital
                         2001 West 86th Street
                         Indianapolis, IN 46260


         9.      Representative of Plaintiff, Toneishia Holder’s Employer for wage loss
                        verification;

         10.     Any and all experts, as yet unnamed;

         11.     Witnesses listed on any witness list filed by any other party to this matter;

         12.     Witnesses for purposes of rebuttal and impeachment;

         13.     Any representative of Plaintiff’s health care facilities for authentication purposes,

  as yet unidentified;




                                                                                          EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 45 of 49 PageID #: 71




         14.     Witnesses discovered subsequent to the filing of this list whose identity will be

  promptly disclosed to counsel for Defendant; and

         15.     Plaintiff reserves the right to supplement this list of witnesses and expert

  witnesses as discovery is continuing.

                                              EXHIBIT LIST

         1.      Any and all photographs, diagrams and/or drawings of the area where the incident

  at issue in the cause of action occurred;

         2.      Any and all photographs of the Plaintiff;

         3.      Any and all of Plaintiff’s medical records, x-rays, and reports;

         4.      Any and all invoices of Plaintiff’s medical expenses;

         5.      Any and all documentation related to Plaintiff’s lost wages;

         6.      Any and all depositions and sworn statements taken in this matter;

         7.      Any and all documents generated, produced, or received during the course of

  discovery in this matter;

         8.      Any and all statements of the Plaintiff;

         9.      Any and all witness statements;

         10.     Medical diagrams, models and/or medical devices illustrating the injuries

  sustained and the treatment received by the Plaintiff which medical diagrams, models and/or

  medical devices will be used for demonstrative purposes;

         11.     Any and all investigative reports generated in this matter;

         12.     Life expectancy table;

         13.     Exhibits listed on any exhibit list filed by any other party to this matter;

         14.     Exhibits for purposes of rebuttal and impeachment;




                                                                                           EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 46 of 49 PageID #: 72




         15.    Exhibits discovered subsequent to the filing of this list which will be promptly

  disclosed to counsel for Defendant;

         16.    Any and all experts’ reports, as yet unnamed;

         17.    Any and all documents generated through non-party discovery; and

         18.    Plaintiff reserves the right to supplement this list of exhibits as discovery is

  continuing.


                                                           Respectfully submitted,


                                                           Christopher L. Czernik, # 28947-49
                                                           Attorney for Plaintiff
  HENSLEY LEGAL GROUP, PC
  117 E. Washington Street, Suite 200
  Indianapolis, IN 46204
  (317) 472-3333 Phone
  (317) 472-3340 Facsimile
  cczernik@hensleylegal.com




                                                                                          EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 47 of 49 PageID #: 73




                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing has been delivered to the

  following, via operation of the Court’s electronic filing system and/or via U.S First Class Mail

  on January 21, 2020.


  Adrienne N. Pope
  Erin A. Clancy
  Jordan M. Slusher
  Kightlinger & Gray, LLP
  One Indiana Square, Suite 300
  211 N Pennsylvania Street
  Indianapolis, IN 46204


                                                           Christopher L. Czernik, #28947-49
                                                           Attorney for Plaintiff


  HENSLEY LEGAL GROUP, PC
  117 E. Washington Street, Suite 200
  Indianapolis, IN 46204
  (317) 472-3333 Phone
  (317) 472-3340 Facsimile
  cczernik@hensleylegal.com




                                                                                        EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 48 of 49 PageID   #:3/6/2020
                                                                         Filed:   74 12:34 PM
                                                                                                                                      Clerk
                                                                                                                     Marion County, Indiana




  STATE OF INDIANA               )          IN     THE MARION COUNTY SUPERIOR COURT                             13

                                 )   SS:
  COUNTY OF MARION               )          CAUSE NO. 49D 1 3-             1   908-CT-0352 1 6

  TONEISHIA HOLDER,                         )

                                            )

                Plaintiff,                  )

                                            )

        V                                   )

                                            )

  JAMES RUSSELL      and                    )

  DMT SERVICES, INC.,                       )

                                            )

                Defendants.                 )




                       APPEARANCE BY ATTORNEY IN CIVIL CASE

  Party Classiﬁcation:   Initiating   D                Responding         g              Intervening   D
  1.    The undersigned attorney and         all   attorneys listed   0n       this   form now appear   in this case for

        the following party member(s):



                         Defendants, James Russell and               DMT Services, Inc.
  2.    Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
        information as required by Trial Rules 3.1 and 77(B)                    is   as follows:



        Name:            Nathan A. Pagryzinski                                 Atty. N0: 34722-49
                         KIGHTLINGER & GRAY, LLP                               Phone: (317) 638-4521
        Address:         One   Indiana Square, Suite 300                       Fax:      (317) 636-5917
                         211 N. Pennsylvania Street                            Email: npagryzinski@k—glaw.com
                         Indianapolis,     IN 46204


  3.    There are other party members: Yes_             N0   L   (Ifyes, list         0n continuation page.)


  4.    If ﬁrst initiating party ﬁling this case, the        Clerk   is   requested t0 assign this case the
        following Case Type under Administrative Rule 8(b)(3):


  5.    Iwill accept service   by    FAX at the above noted number.                    Yes   _ No z




                                                                                                           EXHIBIT E
Case 1:20-cv-00950-TWP-DML Document 1-5 Filed 03/25/20 Page 49 of 49 PageID #: 75




  6.       This case involves support issues. Yes              _ NOL            (Ifyes,   supply social security numbers
          for allfamily members 0n continuation page.)


  7.       There are related cases: Yes          _ NOL (Ifyes,           list   0n continuation page.)


  8.       This form has been served 0n           all   other parties.
           Certiﬁcate of Service     is   attached.      Yes   A N0
  9.       Additional information required by local rule:


                                                                    KIGHTLINGER & GRAY, LLP


                                                                    /s/ Nathan A. Pagryzinski
                                                                    Nathan A. Pagryzinski           (Atty.   N0. 34722-49)
                                                                    Attorneysfor Defendants, James Russell and
                                                                     DMT Services, Inc.
                                           CERTIFICATE OF SERVICE

           This   is    t0 certify that the      undersigned ﬁled and served the foregoing electronically
  through the Court’s       CM/ECF   system 0n the following 0n                 this 6th   day 0f March 2020:

  Christopher L. Czernik
  HENSLEY LEGAL GROUP, PC
  117 E. Washington        Street, Suite   200
  Indianapolis,       IN 46204
  cczernik@hensleylegal.com
  Attorneysfor Plaintiﬂ


                                                                    /s/ Nathan A. Pagrvzinski
                                                                    Nathan A. Pagryzinski
  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 North Pennsylvania Street
  Indianapolis, Indiana      46204
  Telephone: (3 17) 638-4521
  npagryzinski@k—glaw.com




  190670\60020678—1



                                                                                                               EXHIBIT E
